EXHIBIT Media Contact: Jaime Spuhler Taleo Corporation 904.493.8851 e-mail: jspuhler@taleo.com Investor Relations Contact: Nate Swanson 925.452.3156 e-mail: ir@taleo.com Taleo Announces Completion of Revenue Recognition Review - Announces restatement resulting in deferral of approximately $18 million in services revenue previously recognized through June 30, 2008 - Sets conference call today at 2:30pm PDT Dublin, CA– March23, 2009 - Taleo Corporation (NASDAQ: TLEO) announced today that it has completed the review of its revenue recognition practices.As a result of this review, the Company will restate certain previously filed financial statements, and defer to future periods approximately $18 million of consulting services revenue previously recognized through June 30, 2008. The revenue deferred beyond June 30, 2008 represents less than 4% of the Company’s total revenues previously recognized over the restated period. The restatement only pertains to the timing of revenue recognition, and does not impact cumulative total revenue under contract or cumulative cash flow from operations. For context, during the restated period, a total of approximately $85 million in consulting revenue and $378 million of application revenue was recognized. The restatement reflects a change in the Company’s historical application of accounting practices under Emerging Issues Task Force No. 00-21.Historically, when application services and consulting services were sold together, the Company recognized consulting services revenue as the services were delivered.Now, in similar arrangements, the Company’s consulting services revenue will be recognized ratably over the term of the application services agreement, typically three years. “We are pleased to conclude this very technical accounting review,” said Michael Gregoire, Chairman and CEO of Taleo. “Throughout the review, Taleo has remained focused on our business and has maintained our high level of service for our customers.We believe that our Talent Management solutions remain crucial for companies working to optimize their staff investments—which can make the difference for them between surviving and thriving.” Amounts in the Company's previously issued financial statements for the years ended December 31, 2003 through 2007, and the interim financial statements for the quarters ended March 31, 2008 and June 30, 2008, will be corrected for the timing of revenue recognition for consulting services revenue during those periods. This restatement is inclusive of corrections to consulting services revenue recognition and changes to timing of revenue recognition for set-up fees, an element of the Company's application service revenue, that were announced February 23, 2009 (see other press release). The Company expects to file its 2008 annual report on Form 10-K, and its quarterly report on Form 10-Q for the quarter ended September 30, 2008 by April 30, 2009.
